I see some difference between this case and Lind v. G. N. Ry. Co. 171 Minn. 486, 214 N.W. 763. In that case the distance between the bridge piers was only six inches less than the width required by statute, and the car came head-on against the pier so that the radiator or center part of the front of the car struck the pier. Had the opening between the piers been six inches wider so as to comply with the statute the accident would have occurred just the same. The six inches more space, even if all on the side where the accident occurred, could not have prevented the accident. In the present case the width between the piers was six feet and one inch less than the statutory width, and the side of the car behind the driver's seat collided with the pier. Had the opening between the piers been of statutory width, there would have been at least three feet more room on that side of the road before the pier would have been encountered. Whether the car, in that situation, would have come in contact with the pier was a question of fact and not of law. Clearly, the railway company would be liable if the obstruction or narrowing of the roadway, in violation of the statute, was a cause of the accident.